



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. McCann, 2015 ONCA 451

DATE: 20150619

DOCKET: C58917

Strathy C.J.O., Pardu and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew McCann, Jamie Masse and Patrick Thompson

Applicants/Appellants

John Norris and Meara Conway, for the appellants

Michael Perlin, for the respondent

Heard and released orally: June 15, 2015

On appeal from the conviction entered on March 5, 2012 by
    Justice Rommel G. Masse of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellants were convicted of attempt to commit mischief in the
    course of a peaceful protest at the Frontenac Penitentiary. The trial judge
    found that they had attempted to block cattle trucks from leaving the
    institution. They received a conditional discharge.

[2]

The summary conviction appeal judge dismissed their appeal. They seek
    leave to appeal to this court and if leave is granted, they ask that their
    convictions be set aside or a new trial ordered.

[3]

Although presented in various ways before us, the basis of their
    application and appeal is that the courts below erred in finding that their
    peaceful protest was not protected expression under s. 2(b) of the
Charter
.

[4]

The impediment to this argument is that the appellants did not serve a
    notice of constitutional question as required by s. 109 of the
Courts of
    Justice Act
, R.S.O. 1990, c. C.43. A
Charter
argument was not
    made at first instance and in fact the appellants, who were self-represented,
    disclaimed a
Charter
argument.

[5]

Although the appellants were represented on the summary conviction
    appeal, the summary conviction appeal judge give little consideration to the s. 2(b)
    argument, concluding that the trial judges findings of fact were sufficient to
    conclude that the appellants conduct was not protected by the
Charter
.

[6]

Notice of a constitutional question is not simply a technicality. The
    jurisprudence of this court confirms that it is mandatory:
Paluska, Jr. v.
    Cava
(2002), 59 O.R. (3d) 469 (C.A.);
R. v. Briggs
(2001), 55
    O.R. (3d) 417 (C.A.). Section 109(2) of the
Courts of Justice Act
provides that where notice has not been given, a remedy under s. 24(1) of the
Charter
shall not be granted. The notice requirement is important for the reasons
    expressed in
Briggs
at para. 44  to put the government on notice that
    the legislation is being challenged and to give it a full opportunity to
    support its validity. It also ensures that the court has the benefit of a full
    factual record.

[7]

We agree with the respondent that the appellants submissions raise the
    constitutional applicability of s. 430(3) of the
Code
. This court has
    no jurisdiction to grant relief in the absence of notice or in the absence of
    the circumstances discussed in para. 23 of
Paluska
, none of which
    exist here. Moreover, the appellants concede that the record before us does not
    permit us to assess the
Charter
arguments or to grant a
Charter
remedy.

[8]

In the absence of grounds to grant leave on a
Charter
arguments, we are not prepared to grant leave on the appellants alternative
    submissions as to the trial judges failure to apply
Charter
values to
    the defence submissions.

[9]

For these reasons, the application for leave to appeal is dismissed.

G.R. Strathy C.J.O.

G. Pardu J.A.

M.L. Benotto J.A.


